Opinion by
Oliver, P. J.
The attorney for the Government moved to dismiss the petition on the ground that it did not comply with the requirements of rule 29 of the Customs Court in that it contained no statement of facts showing what petitioner intended to prove. This motion, taken under advisement, was denied, following United States v. Macy (13 Ct. Cust. Appls. 245, T. D. 41199) and Abstract 40459. From the record it appeared that the petitioner knew that similar merchandise had a higher market value but did not disclose the information to the appraiser. The petitioner’s position was that the cables and correspondence exchanged between petitioner and the exporter pertaining to this particular shipment did not state that a definite advance would be made on all shipments but simply indicated a possibility. It was held that it is the duty of a petitioner when he makes entry to give to the appraising officer all information which he may possess as to the dutiable value of the goods covered by the entry. (National Biscuit Co. v. United States, 20 C. C. P. A. 395, T. D. 46187, followed.) The petition was therefore denied.